12 N.J. 461 (1953)
97 A.2d 404
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
OSCAR S. ANDERSON, APPELLANT-DEFENDANT.
The Supreme Court of New Jersey.
Submitted June 1, 1953.
Decided June 8, 1953.
*464 For the appellant, Mr. Oscar S. Anderson, in propria persona.
For the respondent, Mr. Harry L. Towe and Mr. Paul T. Huckin.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Francis in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.